                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                WINCHESTER DIVISION

ASHTON HUGHES,                               )
JOSHUA VANDUSEN,                             )
SHANNON HELMERS, and                         )
CHARLES DODSON,                              )       Case No. 4:19-cv-00028-CLC-SKL
                                             )
        Plaintiffs,                          )       JURY DEMAND
                                             )
v.                                           )
                                             )       JUDGE COLLIER
DENISE JACKSON and                           )       MAGISTRATE JUDGE LEE
RVSHARE, LLC,                                )
                                             )
         Defendants.                         )


     DEFENDANT RVSHARE LLC’S NOTICE OF SERVING RESPONSES TO PLAINTIFF
                 ASHTON HUGHES’ REQUESTS FOR ADMISSION

        COMES NOW Defendant RVshare, LLC (“RVshare”), and hereby notifies the Court that on

this day its attorneys served upon counsel for all parties the following documents via U.S. Mail:


        1. RVshare LLC’s Responses to Plaintiff Ashton Hughes’ Requests for Admission.


Respectfully submitted this 20th of July, 2020.

                                     COPELAND, STAIR, KINGMA & LOVELL, LLP

                                     /s/ G. Graham Thompson
                                     ANGELA CIRINA KOPET, BPR 017921
                                     G. GRAHAM THOMPSON, BPR 034467
                                     735 Broad Street, Suite 1204
                                     Chattanooga, TN 37402
                                     Phone: 423-713-7075
                                     Fax: 423-648-2283




                                             7347372v.11

Case 4:19-cv-00028-CLC-SKL Document 61 Filed 07/20/20 Page 1 of 2 PageID #: 291
                                        CERTIFICATE OF SERVICE

         This is to certify the foregoing was filed electronically and that the notice of this filing will
be sent by operation of the Court’s electronic filing system to all parties indicated on the electronic
filing receipt and as indicated below:


 Philip N. Elbert, Esq.                              Gerard M. Siciliano, Esq.
 Jeffrey A. Zager, Esq.                              Alan C. Blount, Esq.
 Benjamin C. Aaron, Esq.                             LUTHER-ANDERSON, PLLP
 NEAL & HARWELL, PLC                                 100 W. MLK Blvd., Suite 700
 1202 Demonbreun St., Suite 1000                     Chattanooga, TN 37401
 Nashville, TN 37203                                 (423) 756-5034
 (615) 244-1713                                      Attorneys for Denise Jackson
 Attorneys for Plaintiffs


        This 20th of July, 2020.


                                        COPELAND, STAIR, KINGMA & LOVELL, LLP


                                        /s/ G. Graham Thompson




                                               7347372v.12

Case    4:19-cv-00028-CLC-SKL Document 61 Filed 07/20/20 Page 2 of 2 PageID #: 292
7035222v.1
